Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7,8,16,19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not teach “the fourth transistor is independently driven from each of the first transistor, the second transistor, and the third transistor” (claims 7 and 16).
The original disclosure does not teach “the first light emitting layers, the second light emitting layers and the third light emitting layers are diagonally arranged, respectively” (claim 19).  Figs. 6-9 show the arrangement of the sub-pixels and do not show that of the light emitting layers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, features “the first light emitting layers, the second light emitting layers and the third light emitting layers are diagonally arranged, respectively” are vague: it is unclear with respect to what the first light emitting layers, the second light emitting layers and the third light emitting layers are diagonally arranged.
Claim 20 recites the limitation "the transmission parts" in two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Chung et al (PG Pub 2013/0187131 A1).

Regarding claim 1, Hong teaches a display device comprising: a transparent substrate (1, figs. 7-10, which allows light to transmit through, paragraph [0041]); a first light emitting element (PA1r, fig. 5), a second light emitting element (PA1g, fig. 5), and a third light emitting element (PA1b, fig. 5) on the transparent substrate, the first light emitting element, the second light emitting element, and the third light emitting element including a first reflective electrode (221r, fig. 6, paragraphs [0051][0090]), a second reflective electrode (221g), and a third reflective electrode (221b), respectively, and a first light emitting layer (223r, fig. 6), a second light emitting layer (223g, fig. 6), a third light emitting layer (223b, fig. 6), respectively, on the first, second, and third reflective electrodes, respectively; and a fourth light emitting element (PA2r, fig. 5, shown as PA2 in fig. 8, paragraph [0031]) on the transparent substrate, the fourth light emitting element including a first transparent electrode (222, paragraph [0096]) and the first light emitting layer (223r in fig. 6, shown simply as 223 in fig. 8, paragraph [0074]) on the first transparent electrode, wherein the fourth light emitting element (in the PA2r in the one pixel, “P”, shown in fig. 5) is surrounded by the first light emitting element (PA1r, located above the PA2r; or another pixel, not shown in fig. 5, above the one pixel, “P”, shown in fig. 5), the second light emitting element (in another pixel, not shown in fig. 5, below the one pixel, “P”), and the third light emitting element (in another pixel, not shown in fig. 5, to the left or right of the one pixel, “P”).  
Hong does not teach wherein the first transparent electrode is spaced from each of the first reflective electrode, the second reflective electrode, and the third reflective electrode.
In the same field of endeavor, Chung teaches the first transparent electrode (222in PA2/Pr, fig. 9) is spaced from each of the first reflective electrode (221 of PA1/Pr), the second reflective electrode (221 of PA1/Pg), and the third reflective electrode (221 of PA1/Pb), for the benefit of individually operate the circuits that are connected to and control the sub-pixels (paragraph [0080]), and thus independently control the sub-pixels.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first transparent electrode spaced from each of the first reflective electrode, the second reflective electrode, and the third reflective electrode, for the benefit of individually operate the circuits that are connected to and control the sub-pixels, and thus independently control the sub-pixels.
Regarding claim 2, Hong teaches the display device of claim 1, further comprising a fifth light emitting element (PA2g, fig. 7) on the transparent substrate, the fifth light emitting element including a second transparent electrode (similar to 222 in fig. 8, paragraph [0074]) and the second light emitting layer (223g, fig. 6, paragraph [0074]) on the second transparent electrode, the fourth and fifth light emitting elements being separated by a scan line or a data line therebetween (“S” and ”D” in fig. 7, paragraph [0059]).  
Regarding claim 3, Hong teaches the display device of claim 1, further comprising a fifth light emitting element (PA2b, fig. 7) on the transparent substrate, the fifth light emitting element including a second transparent electrode (similar to 222 in fig. 8, paragraph [0074]) and the second light emitting layer (223g, fig. 6, paragraph [0074]) on the second transparent electrode, the fourth and fifth light 60emitting elements being surrounded by a pair of scan lines and a pair of data lines (“S” and ”D” in fig. 7, paragraph [0059]).  
Regarding claim 4, Hong teaches the display device of claim 1, further comprising a fifth light emitting element (PA2g, fig. 7) and a sixth light emitting element (PA2b) on the transparent substrate, the fifth light emitting element including a second transparent electrode (similar to 222 in fig. 8, paragraph [0074]) and the second light emitting layer (223g, fig. 6, paragraph [0074]) on the second transparent electrode, and the sixth light emitting element including a third transparent electrode (similar to 222 in fig. 8, paragraph [0074]) and the third light emitting layer (223b, fig. 6, paragraph [0074]) on the third transparent electrode, and wherein the fourth, the fifth, and the sixth light emitting elements are surrounded by a pair of scan lines and a pair of data lines (“S” and ”D” in fig. 7, paragraph [0059]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Chung et al (PG Pub 2013/0187131 A1) as applied to claim 1 above, and further in view of Kim et al (PG Pub 2017/0294627 A1).
Regarding claim 5, the previous combination remains as applied in claim 1.
However, Hong does not teach the fourth light emitting element further comprises an optical compensation layer.  
In the same field of endeavor, Kim teaches a fourth light emitting element further comprises an optical compensation layer (130G’, fig. 1), for the benefit of matching the resonance distance for each color (paragraph [0058]), which is known to enhance light appearance.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the fourth light emitting element to further comprise an optical compensation layer, for the benefit of matching the resonance distance for each color to enhance light appearance.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Chung et al (PG Pub 2013/0187131 A1) as applied to claim 1 above, and further in view of Matsusue et al (WO 2015/141143 A1), English translation is found in (PG Pub 2017/0222173 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
Hong further teaches each of the first, the second, and the third light emitting elements comprises an organic stack (fig. 9, paragraph [0074]).
Hong does not teach the organic stack is configured to emit a white light, or a color filter.
In the same field of endeavor, Matsusue teaches a light emitting element comprises an organic stack configured to emit a white light (in region 2W, fig. 8B), for the known benefit of display the full color spectrum, including white, and 62further comprises a color filter (15G,R,B, fig. 1) associated with the light emitting element, for the known benefit of passing/filtering a particular light color.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first, the second, and the third light emitting elements to be configured to emit white light and to further comprise a first color filter, a second color filter, a third color filter each associated with the first, the second, and the third light emitting elements, respectively, and to make the fourth light emitting element comprise another organic stack also configured to emit white light, for the known benefits of passing/filtering a particular light color, displaying the full color spectrum, including white, in the directions both above and below substrate 1.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Chung et al (PG Pub 2013/0187131 A1) as applied to claim 7 above, and further in view of Sakata et al (PG Pub 2005/0024293 A1) and Kwon et al (PG Pub 2014/0159037 A1).
Regarding claim 8, the previous combination remains as applied in claim 7.
Hong does not teach the first to fourth transistors are configured to receive power from a battery provided in the vehicle.  
In the same field of endeavor, Kwon teaches a transistor can be configured to receive power from a battery (paragraph [0108]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to configure the first to fourth transistors to receive power from a battery provided in the vehicle for the known benefit of providing power to the display/transistors away from wall power-outlets.  
Hong does not teach the battery is provided in a vehicle, or the display device is being attached to at least one of a dashboard, a removable display, a head-up display device, a front window, a room mirror, or a side mirror of the vehicle.
It would have been obvious to the skilled in the art before the effective filing date of the invention provide the battery in the vehicle for the known benefit of allowing user to power the display while sitting in a car.
Also, providing the battery in the vehicle, or anywhere else, does not change the structure of the display device claimed because the same battery taught in Kown can be carried to a vehicle and power the display device in the vehicle.
Furthermore, attaching the panel to at least one of a dashboard, a removable display, a head-up display device, a front window, a room mirror, or a side mirror of the vehicle is an intended use of the device and does not contribute to the patentable weight because it does not impart structure to the device.  It was ruled that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.
Nonetheless, Sakata teaches the display panel (2002/2003, fig. 2) is configured to be attached to at least one of a dashboard, a removable display, a head-up display device, a front window (2001, fig. 2), a room mirror, or a side mirror of the vehicle.

Claim(s) 9,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Jeong et al (PG Pub 2011/0205198 A1).
Regarding claim 9, Hong teaches a display device comprising: a transparent substrate; a first light emitting element, a second light emitting element, and a third light emitting element on the transparent substrate, the first light emitting element, the second light emitting element, and the third light emitting element including a first reflective electrode, a second reflective electrode, and a third reflective electrode, respectively, and a first light emitting layer, a second light emitting layer, a third 4 29273/48255/FW/15776477.1light emitting layer, respectively, on the first, second, and third reflective electrodes, respectively; a fourth light emitting element on the transparent substrate, the fourth light emitting element including a first transparent electrode and the first light emitting layer on the first transparent electrode (see claim 1); and a plurality of scan lines and a plurality of data lines (paragraph [0054]).
Hong does not teach the first reflective electrode, the second reflective electrode and the third reflective electrode overlap intersection areas of the plurality of scan lines and the plurality of data lines.  
In the same field of endeavor, Jeong teaches the first reflective electrode, the second reflective electrode and the third reflective electrode (221 in each of the three sub-pixels of PA1, fig. 5) overlap intersection areas of the plurality of scan lines (S) and the plurality of data lines (D), for the known benefit of driving and sending signals, through the signal and data lines, to the transistors in circuit PC (fig. 5) and thus, driving and sending signals to the light emitting diodes.   
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first reflective electrode, the second reflective electrode and the third reflective electrode overlap intersection areas of the plurality of scan lines and the plurality of data lines, for the known benefit of driving and sending signals, through the signal and data lines, to the transistors in circuit PC and thus, driving and sending signals to the light emitting diodes.   
Regarding claim 12, Hong teaches (see claim 2) the display device of claim 9, further comprising a fifth light emitting element on the transparent substrate, the fifth light emitting element including a second transparent electrode and the second light emitting layer on the second transparent electrode, 5 29273/48255/FW/15776477.1wherein the first transparent electrode and the second transparent electrode are surrounded by a pair of scan lines and a pair of data lines.  
Regarding claim 13, Hong teaches (see claim 4) the display device of claim 9, further comprising a fifth light emitting element and a sixth light emitting element on the transparent substrate, the fifth light emitting element including a second transparent electrode and the second light emitting layer on the second transparent electrode, and the sixth light emitting element including a third transparent electrode and the third light emitting layer on the third transparent electrode, and wherein the fourth, the fifth, and the sixth light emitting elements are surrounded by a pair of scan lines and a pair of data lines.
  
Claim(s) 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Jeong et al (PG Pub 2011/0205198 A1) as applied to claim 9 above, and further in view of Chung et al (PG Pub 2013/0187131 A1).
Regarding claim 10, the previous combination remains as applied in claim 9.
Hong does not teach the first transparent electrode is spaced from each of the first reflective electrode, the second reflective electrode and the third reflective electrode.
In the same field of endeavor, Chung teaches the first transparent electrode (222in PA2/Pr, fig. 9) is spaced from each of the first reflective electrode (221 of PA1/Pr), the second reflective electrode (221 of PA1/Pg), and the third reflective electrode (221 of PA1/Pb), for the benefit of individually operate the circuits that are connected to and control the sub-pixels (paragraph [0080]), and thus independently control the sub-pixels.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first transparent electrode spaced from each of the first reflective electrode, the second reflective electrode, and the third reflective electrode, for the benefit of individually operate the circuits that are connected to and control the sub-pixels, and thus independently control the sub-pixels.
Regarding claim 11, the previous combination remains as applied in claim 9.
Hong further teaches Hong teaches the display device of claim 1, further comprising a fifth light emitting element (PA2b, fig. 7) on the transparent substrate, the fifth light emitting element including a second transparent electrode (similar to 222 in fig. 8, paragraph [0074]) and the second light emitting layer (223g, fig. 6, paragraph [0074]) on the second transparent electrode.
Hong does not teach the first transparent electrode and the second transparent electrode are separated from each of the first reflective electrode, the second reflective electrode and the third reflective electrode.  
Chung teaches the first transparent electrode and the second transparent electrode (222 in the three sub-pixels PA2/Pr, PA2/Pg, PA2/Pg, fig. 3) are separated from each of the first reflective electrode, the second reflective electrode and the third reflective electrode, for the benefit of individually operate the circuits that are connected to and control the sub-pixels (paragraph [0080]), and thus independently control the sub-pixels (same reasoning as in rejection of claim 10).
Regarding claim 16, Hong teaches the display device of claim 9, further comprising: a first transistor (TR1 for PA1r, figs. 5 and 7), a second transistor (TR1 for PA1g, figs. 5 and 7), and a third transistor (TR1 for PA1b, figs. 5 and 7) disposed on the transparent substrate so as not to overlap (fig. 8, paragraph [0074]) with the transparent electrode of the fourth light emitting element, wherein the first transistor, the second transistor, and the third transistor are electrically 61connected (figs. 5 and 8) to the first light emitting element, the second light emitting element, and the third light emitting element, respectively (paragraph [0074]); and a fourth transistor (TR2 in PA1r, fig. 5) disposed on the transparent substrate so as not to overlap (fig. 8) with the transparent electrode of the fourth light emitting element, wherein the fourth transistor is electrically connected to the fourth light emitting element (fig. 8 and paragraph [0074]). 
Hong does not teach the fourth transistor is independently driven from each of the first transistor, the second transistor, and the third transistor. 
In the same field of endeavor, Chung teaches PC1 and PC2 that are respectively connected to sub-pixel PA1r and PA2r (fig. 5) and are individually operated (paragraph [0080]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make PC2 to include a fourth transistor for the known benefit of providing a driver/switch to turn the second organic light emitting diode in PA2 on/off.  As a result the fourth transistor (PA2, Pr, fig. 5 of Chung and fig. 5 of Hong) is independently driven from each of the first transistor, the second transistor, and the third transistor (respectively in sub-pixels PA1/Pr, PA1/Pg, PA1/Pb). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Jeong et al (PG Pub 2011/0205198 A1) as applied to claim 9 above, and further in view of Kim et al (PG Pub 2017/0294627 A1).
Regarding claim 14, the previous combination remains as applied in claim 9.
However, Hong does not teach the fourth light emitting element further comprises an optical compensation layer.  
In the same field of endeavor, Kim teaches a fourth light emitting element further comprises an optical compensation layer (130G’, fig. 1), for the benefit of matching the resonance distance for each color (paragraph [0058]), which is known to enhance light appearance.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the fourth light emitting element to further comprise an optical compensation layer, for the benefit of matching the resonance distance for each color to enhance light appearance.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Jeong et al (PG Pub 2011/0205198 A1) as applied to claim 9 above, and further in view of Matsusue et al (WO 2015/141143 A1), English translation is found in (PG Pub 2017/0222173 A1).
Regarding claim 15, the previous combination remains as applied in claim 9.
Hong further teaches each of the first, the second, and the third light emitting elements comprises an organic stack (fig. 9, paragraph [0074]).
Hong does not teach the organic stack is configured to emit a white light, or a color filter.
In the same field of endeavor, Matsusue teaches a light emitting element comprises an organic stack configured to emit a white light (in region 2W, fig. 8B), for the known benefit of display the full color spectrum, including white, and 62further comprises a color filter (15G,R,B, fig. 1) associated with the light emitting element, for the known benefit of passing/filtering a particular light color.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first, the second, and the third light emitting elements to be configured to emit white light and to further comprise a first color filter, a second color filter, a third color filter each associated with the first, the second, and the third light emitting elements, respectively, and to make the fourth light emitting element comprise another organic stack also configured to emit white light, for the known benefits of passing/filtering a particular light color, displaying the full color spectrum, including white, in the directions both above and below substrate 1.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1) and Jeong et al (PG Pub 2011/0205198 A1) as applied to claim 7 above, and further in view of Sakata et al (PG Pub 2005/0024293 A1) and Kwon et al (PG Pub 2014/0159037 A1).
Regarding claim 17, the previous combination remains as applied in claim 9.
Hong does not teach the first to fourth transistors are configured to receive power from a battery provided in the vehicle.  
In the same field of endeavor, Kwon teaches a transistor can be configured to receive power from a battery (paragraph [0108]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to configure the first to fourth transistors to receive power from a battery provided in the vehicle for the known benefit of providing power to the display/transistors away from wall power-outlets.  
Hong does not teach the battery is provided in a vehicle, or the display device is being attached to at least one of a dashboard, a removable display, a head-up display device, a front window, a room mirror, or a side mirror of the vehicle.
It would have been obvious to the skilled in the art before the effective filing date of the invention provide the battery in the vehicle for the known benefit of allowing user to power the display while sitting in a car.
Also, providing the battery in the vehicle, or anywhere else, does not change the structure of the display device claimed because the same battery taught in Kown can be carried to a vehicle and power the display device in the vehicle.
Furthermore, attaching the panel to at least one of a dashboard, a removable display, a head-up display device, a front window, a room mirror, or a side mirror of the vehicle is an intended use of the device and does not contribute to the patentable weight because it does not impart structure to the device.  It was ruled that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.
Nonetheless, Sakata teaches the display panel (2002/2003, fig. 2) is configured to be attached to at least one of a dashboard, a removable display, a head-up display device, a front window (2001, fig. 2), a room mirror, or a side mirror of the vehicle.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (PG Pub 2012/0169683 A1), Jeong et al (PG Pub 2011/0205198 A1) and further Chung et al (PG Pub 2013/0187131 A1).
Regarding claim 18, Hong teaches a display device comprising: a transparent substrate (1, figs. 5-10); a plurality of reflective anodes (221r,g,b) in emission parts; a plurality of transparent anodes (222r,g,b) in transmission parts; a plurality of first emission units (PA1r,g,b) on the reflective anodes; a plurality of second emission units (PA2r,g,b) on the transparent anodes; a cathode (224, paragraph [0061]) on both the first emission units and the second emission units and, a plurality of scan lines and a plurality of data lines (paragraph [0054]).
Hong does not teach wherein the reflective anodes are overlapped with intersections of the scan lines and the data lines.  
In the same field of endeavor, Jeong teaches the reflective anodes (221, fig. 5) are overlapped with intersections of the scan lines (S) and the data lines (D), for the known benefit of driving and sending signals, through the signal and data lines, to the transistors in circuit PC (fig. 5) and thus, driving and sending signals to the light emitting diodes.   
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective anodes to be overlapped with intersections of the scan lines and the data lines, for the known benefit of driving and sending signals, through the signal and data lines, to the transistors in circuit PC and thus, driving and sending signals to the light emitting diodes.   
Hong does not teach wherein the reflective anodes are spaced from the transparent anodes between the reflective anodes.  
In the same field of endeavor, Chung teaches the reflective anodes (221 of PA1/Pr, PA1/Pg, PA1/Pb, fig. 9, and in other pixels not shown in fig. 9) are spaced from the transparent anodes (222 of PA1/Pr, PA1/Pg, PA1/Pb) between the reflective anodes (between the reflective anodes shown in fig. 9, and in pixels below the pixel that are not shown in fig. 9), for the benefit of individually operate the circuits that are connected to and control the sub-pixels (paragraph [0080]), and thus independently control the sub-pixels.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective anodes spaced from the transparent anodes between the reflective anodes, for the benefit of individually operate the circuits that are connected to and control the sub-pixels, and thus independently control the sub-pixels.
Regarding claim 19, Hong teaches the display device according to claim 18, 7 29273/48255/FW/15776477.1wherein the first emission units includes first light emitting layers, second light emitting layers and third light emitting layers (2232 in 223, figs. 8-10, for each sub-pixels Pr, Pg, and Pb in each of plural pixels in a display), and wherein the first light emitting layers, the second light emitting layers and the third light emitting layers are diagonally arranged, respectively (the light emitting layers in pixels that are arranged diagonally from one another).  
Regarding claim 20, Hong teaches the display device according to claim 18, wherein at least one of the transmission parts (TA for the three sub-pixels, fig. 5, for example) includes a plurality of sub-emission parts emitting different colors from each other (blue, green, red), the plurality of sub-emission parts being horizontally divided, and wherein the plurality of sub-emission parts comprise first, second, and third sub-emission layers configured to emit lights having first, second, and third wavelengths, respectively, the first wavelength (blue) being shorter than the second wavelength (green), and the second wavelength being shorter than the third wavelength (red).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot the newly cited references teach the added features.  See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899